DETAILED ACTION
This is a final Office action addressing applicant’s response 22 February 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 12 are cancelled.
Claims 5-11 are pending and examined.

Drawings
Applicant’s replacement sheets dated 11 May 2021, are entered.

The drawings are objected to because the drawings are not clear as to the invention being disclosed.  The drawings contain stray marks and are not clear line drawings (e.g., the arrows contain stray marks.  While hand drawings are permitted, the metes and bounds of the invention must be clearly set forth, and the drawings must be clear as to applicant’s invention.  Further, applicant must ensure the drawings comply with the margin requirements as set forth in 37 CFR 1.84(g), as the drawings appear to not be within the required margins.  The drawings also contain text that is not clear (e.g., Fig. 2, element 2 has writing next to it that is unclear, and the numbers in the bottom right are too close together and unclear.)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant’s substitute specification dated 11 May 2021, is entered.
The amendment filed 11 May 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: any of the new language directed to the subject matter addressing the invention that was not presented in the originally filed disclosure is considered new matter.  For example, pages 9 and 10 discuss a folding aspect of the invention and fitted features.  These features were not present in the disclosure as originally filed.  As a result, this language is considered new matter.  While noting the originally filed drawings contained text directed to the present invention, the examiner was unable to determine if the newly added language was present in the language associated with those drawings.  Search of the specification dated 04 April 2019 did not appear to have the language at issue.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
35 USC 112(a) – new matter:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The new claims are replete with language that did not appear in the disclosure as originally filed.  See MPEP 608.04(a) for instruction and treatment of new matter.  Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim 5: Seating apparatus can be collapsible and folded up. (no language is provided in the originally filed disclosure regarding collapsibility or foldability of the invention)

Claim 6: In relation to claim 5 the seating apparatus can be travel on luggage on planes, trains, buses and personal vehicles. (no language is provided in the originally filed disclosure regarding the claimed function of the invention)

Claim 7: In relation to claim 6 the seating apparatus can be used for business travel plans and personal travel plans due to the feature of the seating apparatus being able to be used in work office, home office, and personal home space. (no language is provided in the originally filed disclosure regarding the claimed function of the invention)

Claim 8: The seating apparatus is both manual and automated from electronics built into the apparatus. (no language is provided in the originally filed disclosure regarding manual or automated features of the invention) 

Claim 9: In relation to claim 8 the seating apparatus can be plugged into a wall socket electrical outlet or rechargeable battery operated for usage. (no language is provided in the originally filed disclosure regarding the outlet or rechargeable battery of the invention)

Claim 10: In relation to claim 8 the seating apparatus can be automatically fitted to a person’s height, weight, body type, and limb length.  (no language is provided in the originally filed disclosure regarding the fitting with respect to a person’s features)

Claim 11: The seating apparatus has a built automated controlled heating and cooling system. (no language is provided in the originally filed disclosure regarding the automated function, though language is provided regarding heating and cooling)

Claim rejections – 35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims in general do not conform to standard patent practice under MPEP 608.01.  Applicant is encouraged to review the prior art cited for examples of proper claim construction.  The examiner is including a link from www.uspto.gov to a claim drafting presentation for applicant’s reference, and applicant is encouraged to review this presentation.
Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim 5: Seating apparatus (lacks antecedent basis, e.g., “A seating apparatus”; no transition phrase is provided, e.g., “comprising”, “consisting essentially of” or “consisting of”, see MPEP 2111.03) can be collapsible and folded up (no language is provided in the claim to define the structural features of the present invention.  The only structural feature in the claim is a “seating apparatus”; the claim must clearly set forth the metes and bounds of the invention). 

Claim 6: In relation the preambles of dependent claims should match the independent claim from which they depend; e.g., “The seating apparatus of claim 5”) to claim 5 the seating apparatus can be travel on luggage on planes, trains, buses and personal vehicles.  This claim has the same issues with claim 5 above, which will not be addressed individually here for brevity. 

Claim 7: In relation to claim 6 the seating apparatus can be used for business travel plans and personal travel plans due to the feature of the seating apparatus being able to be used in work office, home office, and personal home space.  This claim has the same issues with claim 5 above, which will not be addressed individually here for brevity. 

Claim 8: The seating apparatus is both manual and automated from electronics built into the apparatus.  This claim is written in independent form, but it appears to be dependent; the language “manual” and “automated” is indefinite as to what features would be manual or automated in the present invention.

Claim 9: In relation to claim 8 the seating apparatus can be plugged into a wall socket electrical outlet or rechargeable battery operated for usage.  This claim has the same issues with claim 5 above, which will not be addressed individually here for brevity.  

Claim 10: In relation to claim 8 the seating apparatus can be automatically fitted to a person’s height, weight, body type, and limb length.  This claim has the same issues with claim 5 above, which will not be addressed individually here for brevity. Further, it is unclear how the automatic fitting is achieved. 

Claim 11: The seating apparatus has a built automated controlled heating and cooling system.  This claim is written in independent form, but it appears to be dependent.  The language “automated” is indefinite as to how this applies to the heating and cooling system. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (U.S. Publication 2015/0137566).  The claims are interpreted as best understood.  Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim 5: Wagner discloses a Seating apparatus can be collapsible and folded up (title and Fig. 2). 

Claim 6: Wagner discloses In relation to claim 5 the seating apparatus can be travel on luggage on planes, trains, buses and personal vehicles (this language is functional language fully capable of being met by the prior art).   

Claim 7: Wagner discloses In relation to claim 6 the seating apparatus can be used for business travel plans and personal travel plans due to the feature of the seating apparatus being able to be used in work office, home office, and personal home space (this language is functional language fully capable of being met by the prior art).  

Claim 8: Wagner discloses The seating apparatus is both manual and automated from electronics built into the apparatus (see paragraph [0028], which notes the element can be air or chemically activated, which is manual, or electrical elements, which “alter the temperature of the heating/cooling element” which would have some form of automation using the broadest reasonable interpretation in light of applications specification).  

Claim 9: Wagner discloses In relation to claim 8 the seating apparatus can be plugged into a wall socket electrical outlet or rechargeable battery operated for usage (as the system is electrical, it would inherently require an outlet of some type).    

Claim 10: Wagner discloses In relation to claim 8 the seating apparatus can be automatically fitted to a person’s height, weight, body type, and limb length (as best understood, the chair has a flexible back and seat portion, which would necessarily adjust to a person’s claimed physical features).  

Claim 11: Wagner discloses The seating apparatus has a built automated controlled heating and cooling system (paragraph [0028] notes an electrical system may be used for heating and cooling, which would require some automated system to operate in a heating or cooling manner using the broadest reasonable interpretation in light of applicant’s specification).

Response to Arguments
Applicant provided no arguments regarding the response or the prior correspondence from the Office.  As a result, the examiner reserves comment at this time.

Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive and the examiner again stresses the retention of a registered practitioner to secure the applicant's best interests.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html

Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649